     Case 3:19-cr-03030-JM Document 34 Filed 08/12/20 PageID.61 Page 1 of 1




 1
 2
 3
                             UNITED STATES DISTRICT COURT
 4
                          SOUTHERN DISTRICT OF CALIFORNIA
 5
 6    UNITED STATES OF AMERICA,                   )   Case No.: 19-CR-3030-JM
                                                  )
 7                       Plaintiff,               )
                                                  )   JUDGMENT AND ORDER OF
 8          v.                                    )   DISMISSAL OF INFORMATION,
                                                  )   EXONERATE BOND AND
 9    GREGORY ACEVEDO,                            )   RELEASE OF PASSPORT
                                                  )
10                       Defendant.               )
                                                  )
11                                                )
12
13         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
14
15         IT IS SO ORDERED that the Information in the above-entitled case be dismissed
16   with prejudice, the bond exonerated, and passport released by Pretrial Services, if held.
17
18
     Dated: August 12, 2020
19
20
21
22
23
24
25
26
27
28
